DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US Patent 9860999 in view of Hsu et al. US Pub 2018/0092223 (hereinafter Hsu’23).
Regarding claim 1, Hsu teaches,
A system (figs. 1-7) comprising: 
a foldable display device (Fig. 1-4, foldable display device being the soft display 5, the housing of the apparatus 100 and at least elements 121 and element 4) comprising a first plurality of rails (Figure 6-7, element 121 the rails where element 1212 is indicated) connected to a display panel (figure 6-7 and figure 1A-2A, such that the soft display 5 is connected (at least 
a bracket (Fig 3, 6-7, structure of element 1 excluding structure of 121) comprising a second plurality of rails (figures 1b, 2b,  6, the region indicated by element 1222) to be interconnected with the first plurality of rails (as seen in figures 1b, 2b, 5 the interconnection between the first rails and the second rails), wherein an adhesive (Col. 7, lines 18-31, figs. 1, 2, 3, describes that the display 5 is attached to element 4, thereby at least inexplicitly teaches a form of adhesive by the term "mounted" additionally the office may take an interpretation that element 4 is the adhesive member that acts between the bracket 121 and the display) attaches the foldable display device to a portion of the bracket adjacent to the second plurality of rails, and wherein the second plurality of rails enable the foldable display device to slide via the first plurality of rails as the bracket transitions between an open state of the system and a closed state of the system (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34);
a plurality of vertical interconnected sliding links (elements 11 comprises various sliding links such as element 112 and 113 in figure 5); and 
a plurality of shafts (shafts being element 111 figure 5) coupled to the plurality of vertical interconnected sliding links, wherein each shaft horizontally connects a vertical interconnected sliding link of the plurality of interconnected sliding links to another vertical interconnected sliding link of the plurality of vertical interconnected sliding link (figure 5, illustrates element 113 and 112 are connected horizontally by the shaft 111 similar to present application’s figure 4 and 5).

Hsu’23 in similar field of foldable electronic device teaches a plurality of interconnected sliding link (Figs. 1, 4, 5-8), wherein each of the vertical interconnected sliding links comprise a curved extruding prong (Figs. 5-8, element 12), a curved rail (element 116), a protruding ridge (element 13) on a first distal end of each vertical interconnected sliding link, and an indention (element 117 provided on the second distal end) to receive the protruding ridge on a second distal end of each vertical interconnected sliding link opposite the first distal end, wherein the protruding ridge is separated from the curved rails (the ridge 13 is separated from the curved rails 116) and the indention is separated from the curved extruding prong (the indention 117 separate from the prong 12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the plurality of interconnected sliding links as taught by Hsu’23 as the plurality of interconnected sliding links of Hsu for the purpose of controlling the movement of the sliding links such that the prong and the curved rail abut and thereby limiting the predetermined motion of rotation and providing protection to 
Regarding claim 4, Hsu as modified teaches,
Wherein the second plurality of rails resides on two sections of one side of the bracket (Fig 1a, 3, 5, 6 of Hsu, such that the second plurality of rails 1222 provided on one side of the bracket (structure of element 1 excluding structure of 121), since element 1222 are provided on at least right or left side as seen in at least figure 1a and 3).
Regarding claim 5, Hsu as modified teaches,
Wherein the second plurality of rails are located proximate the plurality of vertical interconnected sliding link interconnected (sliding link is indicated by region of element 11 in figures of Hsu 1, 3, 5, 6, similar to present application). 
Regarding claim 6, Hsu as modified teaches,
Wherein the open state comprises the foldable display device sliding to an end of the second plurality of rails proximate the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34).
Regarding claim 7, Hsu as modified teaches, 
Wherein the closed state comprises the foldable display device sliding to an end of the second plurality of rails proximate an outer edge of the system that does not include the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34; additionally any one side of the bracket as 
Regarding claim 8, Hsu discloses,
A method for manufacturing a device (figs. 1-7) comprising: 
manufacturing a foldable display device (Fig. 1-4, foldable display device being the soft display 5, the housing of the apparatus 100 and at least elements 121 and element 4) comprising a first plurality of rails (Figure 6-7, element 121 the rails where element 1212 is indicated) connected to a display panel (figure 6-7 and figure 1A-2A, such that the soft display 5 is connected (at least indirectly) to the rails such that this adjust the orientation of folding and unfolding) to adjust an orientation of the display panel; 
manufacturing a bracket (Fig 3, 6-7, structure of element 1 excluding structure of 121) comprising a second plurality of rails(figures 1b, 2b,  6, the region indicated by element 1222) comprising a second plurality of rails (figures 1b, 2b,  6, the region indicated by element 1222) to be interconnected with the first plurality of rails (as seen in figures 1b, 2b, 5 the interconnection between the first rails and the second rails), wherein an adhesive (Col. 7, lines 18-31, figs. 1, 2, 3, describes that the display 5 is attached to element 4, thereby at least inexplicitly teaches a form of adhesive by the term "mounted" additionally the office may take an interpretation that element 4 is the adhesive member that acts between the bracket 121 and the display) attaches the foldable display device to a portion of the bracket adjacent to the second plurality of rails, and wherein the second plurality of rails enable the foldable display device to slide via the first plurality of rails as the bracket transitions between an open state of 
manufacturing a plurality of vertical interconnected sliding links (elements 11 comprises various sliding links such as element 112 and 113 in figure 5); and 
manufacturing a plurality of shafts (shafts being element 111 figure 5) coupled to the plurality of vertical interconnected sliding links, wherein each shaft horizontally connects a vertical interconnected sliding link of the plurality of interconnected sliding links to another vertical interconnected sliding link of the plurality of vertical interconnected sliding link (figure 5, illustrates element 113 and 112 are connected horizontally by the shaft 111 similar to present application’s figure 4 and 5).
Hsu does not teach the specific details of the plurality of vertical interconnected sliding links, wherein each of the vertical interconnected sliding links comprise a curved extruding prong, a curved rail, a protruding ridge on a first distal end of each vertical interconnected sliding link, and an indention to receive the protruding ridge on a second distal end of each vertical interconnected sliding link opposite the first distal end, wherein the protruding ridge is separated from the curved rails and the indention is separated from the curved extruding prong. However, providing a specific hinge means and links is not new in the art of foldable display devices. 
Hsu’23 in similar field of foldable electronic device teaches a plurality of interconnected sliding link (Figs. 1, 4, 5-8), wherein each of the vertical interconnected sliding links comprise a curved extruding prong (Figs. 5-8, element 12), a curved rail (element 116), a protruding ridge (element 13) on a first distal end of each vertical interconnected sliding link, and an indention 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the plurality of interconnected sliding links as taught by Hsu’23 as the plurality of interconnected sliding links of Hsu for the purpose of controlling the movement of the sliding links such that the prong and the curved rail abut and thereby limiting the predetermined motion of rotation and providing protection to the display (paragraph 6, Hsu’23), additionally, changing one kind of hinge structure with another is known in the art and merely a design choice which enables Hsu to operate in the same fashion but provides more control to the movement/bendability.
Regarding claim 11, Hsu as modified teaches,
Wherein the second plurality of rails resides on two sections of one side of the bracket (Fig 1a, 3, 5, 6, such that the second plurality of rails 1222 provided on one side of the bracket (structure of element 1 excluding structure of 121), since element 1222 are provided on at least right or left side as seen in at least figure 1a and 3).
Regarding claim 12, Hsu as modified teaches,
Wherein the second plurality of rails are located proximate the plurality of vertical interconnected sliding link interconnected (sliding link is indicated by region of element 11 in figure 1, 3, 5, 6, similar to present application). 
claim 13, Hsu as modified teaches,
Wherein the open state comprises the foldable display device sliding to an end of the second plurality of rails proximate the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34).
Regarding claim 14, Hsu as modified teaches,
Wherein the closed state comprises the foldable display device sliding to an end of the second plurality of rails proximate an outer edge of the system that does not include the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34; additionally any one side of the bracket as indicated above is consider the bracket, all other structure can be other structure since the applicant is claiming "comprising" thereby being open ended).
Regarding claim 15, Hsu teaches,
A system (figs. 1-7) comprising: 
a foldable display device (Fig. 1-4, foldable display device being the soft display 5, the housing of the apparatus 100 and at least elements 121 and element 4) comprising a first plurality of rails (Figure 6-7, element 121 the rails where element 1212 is indicated) connected to a display panel (figure 6-7 and figure 1A-2A, such that the soft display 5 is connected (at least indirectly) to the rails such that this adjust the orientation of folding and unfolding) to adjust an orientation of the display panel; and 
a bracket (Fig 3, 6-7, structure of element 1 excluding structure of 121) comprising a second plurality of rails (figures 1b, 2b,  6, the region indicated by element 1222) to be interconnected with the first plurality of rails (as seen in figures 1b, 2b, 5 the interconnection 
a plurality of vertical interconnected sliding links (elements 11 comprises various sliding links such as element 112 and 113 in figure 5); and 
a plurality of shafts (shafts being element 111 figure 5) coupled to the plurality of vertical interconnected sliding links, wherein each shaft horizontally connects a vertical interconnected sliding link of the plurality of interconnected sliding links to another vertical interconnected sliding link of the plurality of vertical interconnected sliding link (figure 5, illustrates element 113 and 112 are connected horizontally by the shaft 111 similar to present application’s figure 4 and 5).
Hsu does not teach the specific details of the plurality of vertical interconnected sliding links, wherein each of the  interconnected sliding links comprise a curved extruding prong a curved rail, a protruding ridge on a first distal end of each vertical interconnected sliding link, 
Hsu’23 in similar field of foldable electronic device teaches a plurality of interconnected sliding link (Figs. 1, 4, 5-8), wherein each of the vertical interconnected sliding links comprise a curved extruding prong (Figs. 5-8, element 12), a curved rail (element 116), a protruding ridge (element 13) on a first distal end of each vertical interconnected sliding link, and an indention (element 117 provided on the second distal end) to receive the protruding ridge on a second distal end of each vertical interconnected sliding link opposite the first distal end, wherein the protruding ridge is separated from the curved rails (the ridge 13 is separated from the curved rails 116) and the indention is separated from the curved extruding prong (the indention 117 separate from the prong 12), wherein the curved rail of a first vertical interconnected sliding link is coupled to the curved extruding prong of a second vertical interconnected sliding link forming a torque engine (figures 1, 3, 7-8 shows the interconnection of the first and second vertical interconnected sliding link as described), wherein the vertical interconnected sliding links are rotatble based on a pressure applied to the vertical interconnected sliding links (figures 3, 7-8, such that the bending movement will generate pressure rotate the sliding links).
.

Claim(s) 2-3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US Patent 9860999 in view of Hsu et al. US Pub 2018/0092223 (hereinafter Hsu’23) further in view of Park US Pub 2015/0378397.
Regarding claim 2, 
Hsu as modified teaches a bendable display (Fig 1-3; abstract). 
Hsu as modified does not teach the specific of the foldable display device comprising a flexible organic light emitting diode (OLED). 
Park in similar field of foldable display device teaches a foldable display device comprising a flexible organic light emitting diode (OLED) (Paragraph 159, figure 4, element 41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the specific foldable/bendable display device of OLED as the bendable display of Hsu as modified since providing one type of 
Regarding claim 3, 
Hsu as modified teaches the system comprises the display device which provides folding and opening configuration, and that the display is attached and provided in this configuration as seen in figure 1-3. 
Hsu as modified does not explicitly teach the system comprises two sections of substrate, wherein each section of substrate attaches to a separate edge of the bracket.
Park in similar field teaches the system comprising two sections of substrate (figure 20, substrates being element 1 and 2 which are the external housing where the display is mounted within, this is similar to figure 10, elements 1002 and 1004), wherein each section substrate attaches to a separate edge of the bracket (figure 20, such that a hinge section is provided which acts as the bracket and such that the substrates attached to a separate edge of the bracket).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the two sections of substrate as taught by Park as the external covering shell in the display device system of Hsu as modified such that the display is covered by the substrate and wherein each section of the substrate attaches to a separate edge of the bracket (structure of element 1 excluding structure or 121), such modification will render the system to be protected (paragraph 157, Park) from external and provide support to the display. 
Regarding claim 9, 

Hsu as modified does not teach the specific of the foldable display device comprising a flexible organic light emitting diode (OLED). 
Park in similar field of foldable display device teaches a foldable display device comprising a flexible organic light emitting diode (OLED) (Paragraph 159, figure 4, element 41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the specific foldable/bendable display device of OLED as the bendable display of Hsu since providing one type of display panel for another is known, especially since OLED display are known for their bendability/foldability characteristic. 
Regarding claim 10, 
Hsu as modified teaches the system comprises the display device which provides folding and opening configuration, and that the display is attached and provided in this configuration as seen in figure 1-3. 
Hsu as modified does not explicitly teach the system comprises two sections of substrate, wherein each section of substrate attaches to a separate edge of the bracket.
Park in similar field teaches the system comprising two sections of substrate (figure 20, substrates being element 1 and 2 which are the external housing where the display is mounted within, this is similar to figure 10, elements 1002 and 1004), wherein each section substrate attaches to a separate edge of the bracket (figure 20, such that a hinge section is provided which acts as the bracket and such that the substrates attached to a separate edge of the bracket).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841